Citation Nr: 0635408	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  96-04 267	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a right hand injury involving a fractured 
distal phalanx of the index finger with carpal tunnel 
syndrome and a scar.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran separated from service in July 1968 after 23 
years of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted entitlement to service 
connection for a right index finger distal phalanx chip 
fracture and laceration and rated the disability as non 
compensable effective from November 16, 1994.  In an August 
1995 hearing officer decision, the RO recharacterized this, 
the veteran's only service-connected disorder, as residuals 
of an injury to the right index finger and granted a 10 
percent disability rating for a tender scar effective from 
November 16, 1994.  In August 1996, the veteran notified VA 
that he had moved to Florida and his claims files were 
transferred to then RO in St. Petersburg, Florida.  In April 
1997, the veteran testified at a hearing before Veterans Law 
Judge Mary Gallagher.  In July 1997 and January 1998, the 
Board remanded the veteran's appeal for further evidentiary 
development.  

In a March 2001 rating decision, the RO recharacterized the 
service-connected disability as residuals of a fractured 
distal phalanx of the right index finger with right carpal 
tunnel syndrome and scar and granted a 30 percent disability 
rating effective from November 16, 1994.  In another March 
2001 rating decision, the RO denied the veteran's claim for a 
TDIU and the appellant thereafter perfected an appeal as to 
that denial.  

In November 2002, the Board remanded the appeal to provide 
the veteran with a hearing he had requested.  In March 2003, 
the veteran testified at a hearing before Acting Veterans Law 
Judge Dennis F. Chiappetta.  In August 2003, the Board once 
again remanded the appeal for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board greatly regrets the additional delay caused 
by yet another remand, given the RO's failure to carry out 
the specific development instructions ordered in the August 
2003 remand, we have no other option but to once again remand 
the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not satisfied, the 
Board itself errs in failing to ensure compliance).  

Initially, the Board notes that while the August 2003 remand 
directed the VA examiners to comment on the extent to which 
the manifestations of the veteran's service-connected 
disability impacted on his ability to obtain and retain 
substantially gainful employment, no such opinion was 
provided by either of the January 2006 VA examiners.  One 
examiner stated that the veteran was retired and that the 
question of gainful employment does not apply.  The Board 
finds that the question remains pertinent to the issues at 
hand, and, accordingly, a remand is required to request such 
an opinion.  Id; 38 U.S.C.A. § 5107A(d) (West 2002).

Additionally, the August 2003 remand instructions directed 
the RO to request copies of all treatment records identified 
by the veteran.  While in remand status, the veteran reported 
that he received treatment from, among other places, the VA 
Medical Centers (VAMCs) in Miami, Oak Park, Los Angeles, and 
Westwood.  Although the RO obtained his records from the 
Miami VAMC and requested (but did not receive) records from 
the Los Angeles VAMC, the post-remand record does not 
document a request for pertinent treatment records from the 
Oak Park and Westwood VAMCs.  Accordingly, a remand is also 
required to request that any outstanding pertinent records of 
treatment be obtained and associated with the claims file.  
Stegall, supra; 38 U.S.C.A. § 5107A(b) (West 2002).  

With regard to outstanding pertinent records, the Board notes 
that while a January 2006 electromyography (EMG) study is 
referenced in the report of the veteran's January 2006 
neurological examination, the report of this study has not 
been associated with the claims file.  On remand, the RO 
should also obtain and associate the report of this study 
(and reports of any other pertinent studies) with the claims 
files.

When readjudicating the claims, the RO should be mindful of 
the United States Court of Appeals for Veterans Claims 
(Court) holding in Fenderson v. West, 12 Vet. App. 119 (1999) 
(in cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim).  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent, post-1995 medical 
treatment regarding the veteran's 
service-connected disability involving 
the right hand, the right index finger 
and right wrist.  Specifically noted in 
this regard are the report of the January 
2006 EMG study referenced in the January 
2006 VA neurological examination report 
and records from the VAMCs in Oak Park, 
Los Angeles, and Westwood.  If any 
pertinent records are not available or if 
the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran notified in writing.  

2.  After undertaking the above 
development to the extent possible, the 
RO should ask the January 2006 VA 
examiners (if available), or other 
appropriate physicians (if they are not), 
to prepare an addendum to the earlier 
examination reports.  The claims folders 
are to be provided to the physicians for 
review.  The examiners should be asked to 
review the record on appeal including all 
the evidence that was associated with the 
record since the January 2006 VA 
examinations, and, thereafter, to: (1) 
identify the nature and severity of all 
symptoms associated with the veteran's 
service-connected disability; and (2) 
provide a consensus opinion as to the 
extent to which the residuals of a chip 
fracture of the distal phalanx of the 
right index finger with right carpal 
tunnel syndrome and scar have impacted 
the veteran's ability to obtain and 
retain substantially gainful employment.  
A complete rational for any opinion 
should be provided. 

3.  Thereafter, the RO must readjudicate 
the veteran's claims.  In readjudicating 
the increased rating claim, the RO should 
take into account the old and new 
criteria for rating finger disabilities 
and scars and consider whether "staged" 
ratings are appropriate under Fenderson.  
The RO should also adjudicate whether the 
claim meets the criteria for referral to 
the Director of Compensation and Pension 
for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) 
(2006). 

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________                                    
_______________________
DENNIS F. CHIAPPETTA 			MARY GALLAGHER
Acting Veterans Law Judge			Veterans Law Judge
Board of Veterans' Appeals		            Board of 
Veterans' Appeals


__________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


